Title: To Benjamin Franklin from John Cuthbert, 30 July 1773
From: Cuthbert, John
To: Franklin, Benjamin


Sir,
Newcastle on Tyne, July 30, 1773.
The Time elapsed since I had the pleasure of seeing you at the Royal Society and receiving your Commission in regard to the Furniture of our Collieries makes me almost ashamed to sit down to answer it. As soon as I got to Newcastle I made what Enquiry I could for a proper Person to copy and design all their Utensils, and at last found one Mr. Beilby, an Ingenious Drawing-Master here who undertook it and I hope will have executed it to your satisfaction. I got him Leave from the Proprietors to attend Walker our first and greatest Colliery in these parts, about five miles from hence, with an order also for the chief Agents to give him all the Assistance in their power. I have laid his Drawings before several of them who say they are very exact and properly performed, and am only sorry it was not in my power to send ’em you sooner. A Call to some of my own Affairs in another County and a long Illness kept me absent from this Place near Six Months, and I did not immediately find a Conveyance for ’em on my Return. I ventur’d however to deliver ’em ’tother Day to Lady Bewicke, who promis’d me to send ’em to you with the greatest Care, and proposes being in London within a Fortnight. We thought it unnecessary to give an expensive Drawing of the Fire Engine with all its Apparatus and Accoutrements, as it is not only in the shops, but in Desigulier’s Experimental Philosophy. I shall be happy, Sir, if they please you, and am Your most Humble Servant, 
J. Cuthbert.
